

Exhibit 10.36


STOCK PROGRAM
FOR NONEMPLOYEE DIRECTORS OF
XCEL ENERGY INC.


(As Amended and Restated Effective December 12, 2017)


ARTICLE I


PURPOSE, DEFINITIONS AND GENERAL PROVISIONS


1.1.    Purpose. The purposes of this Program are: (a) to enable a portion of
the compensation of each Nonemployee Director of Xcel Energy Inc. to be tied to
the performance of the common stock of the Company; and (b) to permit each such
Nonemployee Director to defer receipt of all or a portion of his/her retainer,
board or committee meeting fees.


The Company intends the Program to be compliant with Section 409A of the
Internal Revenue Code and the regulations and other guidance issued thereunder.
This Program is considered a “subplan” of the Xcel Energy Inc. 2015 Omnibus
Incentive Plan (the “Plan”) as such term is used in the Plan, and a successor
plan to the Stock Equivalent Plan for Non- Employee Directors of Xcel Energy
Inc. (the “Predecessor Plan”). The terms and conditions of the Program shall be
considered part of an Award Agreement under the Plan with respect to any Program
Award to any Nonemployee Director. Except as otherwise provided, any capitalized
term used herein shall have the same meaning as given the term by the Plan.


1.2.
Definitions.



(a)
"Award" for purposes of the Program shall mean a Deferral Award or an Equity
Award.



(b)
"Award Date" shall mean with respect to an Equity Award, the Grant Date of such
an Award as specified in or pursuant to an action by the Board, and shall mean
with respect to a Deferral Award the date the Compensation subject to the
Deferral Award would otherwise have been paid to the Nonemployee Director as
specified in or pursuant to an action by the Board.



(c)
"Beneficiary" shall mean the last person or persons (including, without
limitation, the trustees of any testamentary or inter vivos trust) designated in
writing by a Participant, on a form approved by and filed with the Company, to
receive payments under the Plan after the death of such Participant, or, in the
absence of any such designation or in the event that such designated persons or
person shall predecease such Participant, or shall not be in existence or shall
otherwise be unable to receive such payments, the person or persons designated
under such Participant's last will and testament or, in the absence of such
designation, to the Participant's estate. Any Beneficiary designation may be
changed from time to time by like notice similarly delivered.



(d)
"Compensation" shall mean payments of cash which a Nonemployee Director receives
or is entitled to receive from the Company for services as a member of its
Board. Such payments may include directors' retainers, including annual
retainers and retainers for committee, chair or lead director service, board





--------------------------------------------------------------------------------







meeting fees and committee meeting fees, but shall exclude direct reimbursement
of expenses.


(e)
"Deferral Award" shall mean an Award of Stock Equivalents made pursuant to a
deferral election described in Section 1.4 hereof.



(f)
"Equity Award" shall mean an Award of Stock or Stock Equivalents made pursuant
to an election described in Section 1.3 hereof.



(g)
“Effective Date” shall mean the date this Program as amended becomes effective,
as provided in Section 3.9.



(h)
"Participant" shall mean any Nonemployee Director who receives an Award.



(i)
“Plan” shall mean the Xcel Energy Inc. 2015 Omnibus Incentive Plan, as from time
to time amended and in effect.



(j)
"Program" shall mean this Stock Program for Non-Employee Directors of the
Company, as from time to time amended and in effect.



(k)
"Stock Account" shall mean the bookkeeping account to which Stock Equivalent
Awards are credited in the name of a Participant as described in Section 2.2 of
this Program.



(l)
"Stock Equivalents" shall mean the units, representing a like number of Shares,
that are credited to a Nonemployee Director's Stock Account under Article II of
this Plan.



(m)
"Xcel Energy Stock" shall mean the common stock of the Company, par value $2.50
per share. Each share of Xcel Energy Stock is referred to as a “Share.”



1.3.    Equity Awards. Subject to Section 16.3 of the Plan, the Board may make
Equity Awards to Participants from time to time in such amount and number as the
Board shall determine in its sole discretion. If such an award is made by the
Board, then a Participant may elect to receive the award in the form of Xcel
Energy Stock, Stock Equivalents or some combination of the two. Prior to the
beginning of a calendar year in which an Equity Award is to be granted, each
Participant eligible to receive an Equity Award must elect what portion of such
award will be granted to the Participant in shares of Xcel Energy Stock and what
portion of such award will be granted to the Participant in Stock Equivalents.
Notwithstanding the preceding sentence, in the case of an individual who becomes
a Nonemployee Director after the first day of a calendar year, a deferral
election must be made within 30 days of the date such individual becomes a
Nonemployee Director, and shall be effective only as to any Equity Award
received in connection with such director’s election to the board of directors,
subject to such terms and conditions as may be further described herein. Such
election shall be made on a form approved by and filed with the Company and
shall continue in effect until the Nonemployee Director's “separation from
service” (as the term is defined for purposes of Section 409A of the Code) as a
member of the Board (a “Termination of Service”) or, if the Nonemployee Director
provides the Company with earlier written notice to change the election, the end
of the calendar year in which such written notice is received by the Company. In
the absence of a deferral election, Equity Awards shall be paid as shares of
common stock for any given year.




--------------------------------------------------------------------------------







1.4.    Deferral Awards. In accordance with this Section, a Nonemployee Director
may elect to receive Deferral Awards in lieu of all or a portion of his/her
Compensation by filing with the Company an election in writing on a form
approved by the Company. Unless the Committee specifies a greater amount,
Deferral Awards shall be made in a dollar amount equal to the amount of
Compensation the Nonemployee Director has elected to defer and shall be
converted into Stock Equivalents and credited to a Participant's Stock Account
as provided in Section 2.2. A deferral election with respect to Compensation for
a calendar year must be made prior to the beginning of that calendar year.
Notwithstanding the preceding sentence, in the case of an individual who becomes
a Nonemployee Director after the first day of a calendar year, a deferral
election must be made within 30 days of the date such individual becomes a
Nonemployee Director, and shall be effective only as to Compensation for
services performed after the date the election is made. A deferral election
shall continue in effect until the Nonemployee Director's Termination of Service
or, if the Nonemployee Director provides the Company with earlier written notice
to discontinue or change the deferral election, the end of the calendar year in
which such written notice is received by the Company. In the absence of a
deferral election, the Compensation shall be paid in cash for any given year.
ARTICLE II
TREATMENT OF AWARDS
2.1    Stock Accounts. The Company shall establish on its books a Stock Account
in the name of each Participant to reflect the Company's liability to each
Participant who has received an Award of Stock Equivalents. To this Stock
Account shall be credited each Deferral Award and the portion of an Equity Award
granted in the form of Stock Equivalents, plus other items as described
hereafter. A Participant's Stock Account may be divided into two or more
subaccounts as the Board determines necessary or desirable for the
administration of the Program. Payments to a Participant or Beneficiary upon
settlement of Stock Equivalents following Termination of Service shall be
debited to the Stock Account. In addition, debits and credits to the Stock
Account shall be made in the manner provided hereafter. Despite the maintenance
of such Stock Account for each Participant, the Company's obligation to make
distributions under the Program shall be made from the Company's general assets
and property. The Company may, in its sole discretion, establish a separate fund
or account to make payment to a Participant or Beneficiary hereunder. Whether
the Company, in its sole discretion, does establish such a fund or account, no
Participant or Beneficiary or any person shall have, under any circumstances,
any interest whatever in any particular property or assets of the Company by
virtue of this Program or of the Plan.


2.2
Crediting of Awards.



(a)An Award in the form of Stock Equivalents (whether from a Deferral Award or
the portion of an Equity Award granted in the form of Stock Equivalents) shall
be credited to a Participant's Stock Account as of the applicable Award Date. If
such an Award is originally expressed in dollars, it shall be converted into a
number of Stock Equivalents by dividing the dollar amount of such Award by the
Fair Market Value of a Share on the applicable Award Date, calculated to three
decimal places. The resulting number of Stock Equivalents shall be credited to
the Participant's Stock Account as of the applicable Award Date.


(b)The Shares subject to the portion of an Equity Award granted in the form of
Xcel Energy Stock shall be issued to a Participant as soon as administratively
practicable following the applicable Award Date. Delivery of the Shares may
occur by electronic delivery of such




--------------------------------------------------------------------------------







Shares to a brokerage account designated by the Participant, or book-entry
registration of such Shares in the Participant’s name with the Company’s
transfer agent.


2.3
Crediting of Dividend Equivalents/Capitalization Adjustments.



(a)    On each date on which a dividend in cash or property (other than a stock
dividend) is distributed by the Company on issued and outstanding Shares, the
Stock Account of a Participant shall be credited, subject to Section 2.3(b),
with additional Stock Equivalents as follows: (i) the dollar amount of the fair
market value of the cash or property so distributed per issued and outstanding
Share shall be multiplied by the number of Stock Equivalents (including
fractions) in the Participant's Stock Account on the record date for such
distribution; (ii) this dollar amount shall then be converted into Stock
Equivalents equal to the number of Shares, calculated to three decimal places,
that could be purchased on the payment date for such distribution by dividing
such dollar amount by a price per share equal to the Fair Market Value on such
payment date.


(b)    If an equity restructuring (within the meaning of FASB Topic 718)
affecting the Shares such as stock split or stock dividend occurs, the Board
shall, in accordance with Section 4.4 of the Plan, appropriately adjust the
number of Stock Equivalents in each Participant’s Stock Account to prevent
dilution or enlargement of Participants’ rights under the Program. The Board may
make similar adjustments in connection with other changes in the Company’s
corporate capitalization as provided in Section 4.4 of the Plan.


2.4    Change in Ownership. If the Company shall be a party or subject to any
consolidation, merger, share exchange or other transaction which, in any case,
constitutes either a “change in the ownership” of the Company or a “change in
the ownership of a substantial portion of the assets” of the Company within the
meaning of Section 409A of the Code (a “Change in Ownership”), then in
connection with such transaction either (i) the acquiring, surviving or
successor corporation (or its direct or indirect parent corporation) shall
continue the Program in accordance with Section 22.21 of the Plan and the Stock
Equivalents in each Participant's Stock Account on the day immediately preceding
the effective date of such transaction shall be converted into an appropriate
number of stock equivalents of such other entity, or (ii) the Board shall
terminate the Program and the entire remaining balance in each Participant's
Stock Account shall be paid in a single distribution to the Participant in
Shares, cash or a combination of both within the time periods permitted by and
otherwise in accordance with the requirements of Section 409A of the Code. For
purposes of any cash payment made pursuant to this Section 2.4, the value of a
Stock Equivalent shall be computed as the greater of (a) the Fair Market Value
on or nearest the date on which the Change in Ownership is deemed to occur, or
(b) the highest per Share amount actually paid in connection with the Change in
Control.


2.5
Time of Payment of Awards.



(a)Except as provided in Section 2.7, any Awards involving the grant of Stock
Equivalents shall not be payable to a Participant prior to the Participant's
Termination of Service.


(b)Upon a Termination of Service, except as provided in subsection (c) below,
the balance of a Participant's Stock Account shall be paid in the manner
selected by the Participant, which may either be in the form of a lump sum or in
substantially equal annual installments payable over a period that may range
between 2 and 10 years. Such lump sum payment shall be made, or such installment
payments shall commence, between January 1st




--------------------------------------------------------------------------------







and March 31st of the year following Termination of Service, with subsequent
installment payments made during the same time period each year. The number of
Shares and cash in lieu of any fractional Stock Equivalent to be distributed
shall be calculated as set forth in Section 2.6. A Participant may only make one
distribution election, and once made, such election shall be irrevocable. Any
distribution election must be made at the earlier of (i) the time the
Participant makes his or her initial deferral election under section 1.4, or
(ii) prior to the beginning of the calendar year for which the Participant first
receives an Equity Award denominated in Stock Equivalents. The distribution
election must be made in writing on a form approved by the Company.


(c)Notwithstanding any election made by a Participant, in the event of a
Participant's death prior to payment in full of a Participant's Stock Account,
the entire remaining balance in the Participant's Stock Account shall be paid in
a single distribution to the Participant's Beneficiary within 90 days after the
Participant’s death (and in no event shall the Beneficiary directly or
indirectly be permitted to designate the year of payment).


2.6    Form of Payment. Except as otherwise provided in the Program, Awards
shall be payable to a Participant only as a distribution of whole Shares equal
to the number of whole Stock Equivalents credited to the Participant's Stock
Account to be distributed, and cash for any fractional Stock Equivalent to be
distributed. In converting a fractional Stock Equivalent in a Participant's
Stock Account into cash for payment purposes, such conversion shall be based on
the Fair Market Value of a Share on the distribution date.


2.7    Acceleration of Payments. In the event of a Participant's Disability, the
Board shall accelerate the payment of such Participant's Stock Account balance
in a lump sum to such Participant within 90 days following the Participant’s
Disability.


ARTICLE III
OTHER PROVISIONS
3.1    Amendment or Termination. The Board may amend or terminate this Program
at any time; provided, however, that no amendment or termination shall adversely
affect any prior Awards or rights under this Program. Any termination of this
Program shall comply in all respects to the requirements of Section 409A of the
Code and the regulations issued thereunder to the extent applicable.


3.2    Expenses. The expenses of administering the Program shall be borne by the
Company, and shall not be charged against any Participant's Awards.


3.3    No Trust. No action by the Company or the Board under this Program shall
be construed as creating a trust, escrow or other secured or segregated fund or
other fiduciary relationship of any kind in favor of any Participant,
Beneficiary, or any other persons otherwise entitled to Awards. The status of
the Participant and Beneficiary with respect to any liabilities assumed by the
Company hereunder shall be solely those of unsecured creditors of the Company.
Any asset acquired or held by the Company in connection with liabilities assumed
by it hereunder, shall not be deemed to be held under any trust, escrow or other
secured or segregated fund or other fiduciary relationship of any kind for the
benefit of the Participant or Beneficiary or to be security for the performance
of the obligations of the Company, but shall be, and remain, a general,
unpledged, unrestricted asset of the Company at all times subject to the claims
of general creditors of the Company.




--------------------------------------------------------------------------------







3.4.    No Impact on Directorship. This Program shall not be construed to confer
any right on the part of a Participant to be or remain a Director or to receive
any, or any particular rate of, Compensation.


3.5.    Administration. The Board shall administer this Program in accordance
with Article 3 of the Plan.


3.6.    Shareholder Rights. A Participant shall not be deemed for any purpose to
be or have rights as a shareholder of the Company as a result of the crediting
of Stock Equivalents to the Participant’s Stock Account, until and unless the
Participant becomes the record holder of the underlying Shares as provided in
Section 20.3 of the Plan.


3.7.    Securities Laws. Distribution of Shares to a Participant upon
distribution of his/her Stock Account shall be subject to compliance with
applicable laws and stock exchange rules as provided in Article 22 of the Plan.


3.8    Relationship to the Plan. This Program has been adopted pursuant to the
Plan, and the Program and all Awards hereunder are subject to the terms of the
Plan. If there is any conflict or inconsistency between the terms of the Program
and the terms of the Plan, the terms of the Plan shall control.


3.9    Effective Date. This Program was originally effective as of May 20, 2015
upon approval of the Plan by the shareholders of the Company at the 2015 annual
meeting of shareholders of the Company, and amended with such amendment
effective as of December 12, 2017.


